Citation Nr: 9919179	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a rating in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Alton B. Prillaman, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  `


REMAND

A review of the claims folder shows that service connection 
was denied for PTSD and asthma (on a direct basis) in April 
1987.  It was noted that while the veteran was treated during 
service on several occasions for asthma attacks, his medical 
history indicated that this problem had existed since he was 
a child.  The RO determined that this preexisting disorder 
was not aggravated during service.  Service connection for 
PTSD was denied in that this disorder was not diagnosed upon 
recent VA examination.  In April 1996, however, the RO 
granted service connection for PTSD, noting that a VA 
examiner had made this diagnosis upon examination in March 
1996.  

It is now the veteran's contention that his asthma is 
exacerbated by his service-connected PTSD as his respiratory 
problems increase with psychiatric symptoms.  In support of 
his claim, the veteran has submitted an August 1996 VA 
examiner's statement in which it was noted that emotional 
stress could worsen asthma.  The physician stated, that it 
was implied, though not overtly stated "by our 
pulmonologist" that the appellant's PTSD may have worsened 
his asthma and that good control of the PTSD is an important 
factor in the treatment of his asthma.  

Also of record is a March 1997 examination report in which 
the veteran again stated that his stress increased his 
asthmatic attacks.  He said that he woke up with attacks 
after having dreams connected with Vietnam.  The examiner 
noted that pulmonary function tests (PFTs) reflected a mild 
restrictive pattern that apparently was controlled by 
medication but still active.  The examiner added that it was 
known that stress could increase and exacerbate asthma.  In 
that respect, she opined that the veteran's dreams did 
exacerbate his asthmatic condition.  

Additionial VA records reflect that the veteran was 
hospitalized at a VA facility from May 31, 1998, to July 30, 
1998, for PTSD.  Manifestations of this disorder included 
nightmares, flashbacks, uncontrolled anger, depression, low 
self-esteem, fatigue, insomnia, self-isolation, anxiety, 
decreased libido, and intrusive thoughts.  His Global 
Assessment of Functioning (GAF) scale score was 40/45 at time 
of discharge.  

In November 1998, the veteran underwent psychiatric and 
respiratory examinations.  The veteran stated that his 
physician kept raising his psychiatric medications, and that 
he was continuing to have problems sleeping and coping.  He 
was "somewhat more upset than usual" since completing the 
inpatient PTSD program from May to July 1998.  He reported 
memory problems, nervousness, and anxiousness.  He described 
startle response and insomnia.  He also reported that he 
usually woke up during the might with a bad dream and that 
was when he had an asthmatic attack.  He had three to four 
asthmatic attacks per day.  It was noted that he was on 
medication and continued in group therapy 2-3 times per month 
and that he and his wife were also in marital counseling with 
a social worker approximately once per month.  Upon 
examination, the veteran was alert and oriented.  His 
behavior was appropriate, cooperative and talkative.  His 
mood was anxious, and he appeared tense and restless.  His 
insight was fair, and his memory was impaired.  PTSD was 
noted.  

Upon VA respiratory examination, the examiner noted that the 
veteran reported that his asthma was exacerbated by his PTSD, 
and it was added that the veteran had experienced one episode 
of difficulty breathing in the middle of the night while a 
patient in the PTSD program from May-July 1998.  

At a personal hearing in May 199, the veteran and his wife 
testified in support of his contentions.  Additionally, he 
submitted additional medical evidence, in the form of an 
April 1989 Memorandum Opinion regarding the veteran's Social 
Security benefits, an October 1998 psychiatric examination 
report, and a May 1999 therapist's statement regarding the 
veteran's psychiatric disorder.  The veteran specifically did 
not waive his procedural right to have the RO evaluate the 
additional evidence prior to the Board's adjudication of the 
case.  Therefore, because there had been pertinent medical 
evidence submitted which has not been considered by the RO, 
and to ensure that VA has met its duty to assist the claimant 
in developing facts pertinent to the claim and ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should request the veteran, 
through his attorney, to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA or private, inpatient or 
outpatient, who may possess additional 
relevant medical evidence that is not 
already of record.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
these treatment records identified by the 
veteran.  

2.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
manifestations of service-connected PTSD.  
The claims folder and a copy of this 
remand should be made available for 
review prior to the examination.  All 
indicated testing, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
diagnose all psychiatric disorders 
present.  The examination report should 
include a GAF score on Axis V, with an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  If the veteran has 
any unrelated psychiatric disorders, the 
examiner should, to the extent possible 
dissociate the symptoms from those of 
PTSD.  The medical opinion should contain 
complete reasons and bases for the 
conclusions reached.  

3.  Additionally, the RO should schedule 
the veteran for a comprehensive 
respiratory examination.  All indicated 
testing in this regard should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available for review prior to the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is requested to 
express an opinion as to the following: 
(1) Is it at least as likely as not that 
the veteran's current asthma was caused 
by service-connected PTSD; and (2) Is it 
at least as likely as not that the 
veteran's asthma was permanently worsened 
by PTSD and, if so, to what degree.  The 
medical opinion should contain complete 
reasons and bases for the conclusions 
reached.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not the RO should 
implement corrective procedures.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims in view 
of any evidence developed pursuant to the 
above and in view of the additional 
evidence submitted at the recent personal 
hearing.  If either decision remains, in 
whole or in part, adverse to the veteran, 
he and his attorney should be furnished a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The purpose of this remand is to obtain additional medical 
evidence and to ensure that the veteran receives due process.  
No additional action is required by the veteran until he 
receives further notification from VA.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










